COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Fitzpatrick and Overton
Argued at Salem, Virginia


CLINCHFIELD COAL COMPANY
                                                OPINION BY
v.      Record No. 1876-95-3           JUDGE JOHANNA L. FITZPATRICK
                                               MAY 21, 1996
TOMMY B. PARROTT


       FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          Ramesh Murthy (Penn, Stuart, Eskridge &
          Jones, on briefs), for appellant.
          Gerald F. Sharp (Browning, Lamie & Sharp, on
          brief), for appellee.



     In this workers' compensation case, Clinchfield Coal Company

(employer) appeals the commission's decision awarding benefits to

Tommy B. Parrott (claimant).    Employer argues that the commission

erred in finding that claimant was unable to return to his pre-

injury employment.    For the reasons that follow, we affirm the

commission.

     On January 31, 1994, while working for employer, claimant

injured his back when he slipped on icy steps.      Claimant's

primary work for employer was as a dryer operator.     He performed

additional mechanical work as requested on an infrequent basis.

This usually occurred when he was scheduled to work on a Saturday

or when the dryer was not operating.    Because claimant worked few

Saturdays and the plant was running at full production, claimant

worked as a dryer operator ninety percent of the time and

performed mechanical work ten percent of the time.     Employer
provided equipment such as chain falls and come-alongs 1 to assist

employees performing mechanical work, but did not require its

employees to use this equipment.       Employer was aware that

claimant and other mechanics normally performed their mechanical

duties by manually lifting heavy objects in excess of forty

pounds.   Often, because of tightness of quarters, the mechanics

were unable to use the equipment provided by employer to assist

with the lifting and moving.
       After his accident, claimant continued to work for employer

until April 13, 1994, when he was terminated for reasons

unrelated to his industrial accident.      Employer recalled claimant

to work for three days in June 1994, but the mechanical work that

claimant performed during that period aggravated his back

condition.   On June 13, 1994, claimant's treating physician, Dr.

Taylor D. Holliday, authorized his removal from the workplace.

On July 18, 1994, claimant's orthopedic doctor, Dr. Neal A.

Jewell, placed lifting restrictions on claimant--"40 pounds

occasionally and 10 pounds frequently"--and released claimant to

return to work effective July 25, 1994.
   1
     A chain fall is similar to a differential pulley, which
consists of "a fixed upper double block with pulleys of different
diameters fixed together on the same axis, a movable single lower
pulley that carries the load, and an endless cable or chain that
passes around all the pulleys and hangs in a loop for operating
the mechanism which is used to achieve a very high mechanical
advantage." Webster's Third New International Dictionary 630
(1986). A come-along is "a gripping device (as for pulling in or
stretching wire) consisting of two jaws so attached to a ring that
they are closed by pulling the ring." Webster's Dictionary,
supra, at 453.




                                   2
     The commission found that "the evidence in this case reveals

that the mechanical duties performed by claimant were incidental

to his employment with [employer] and that as a matter of course

he and others would manually lift in excess of forty pounds to

accomplish these duties."   Additionally, the commission

determined that the fact "[t]hat these duties were infrequently

performed does not diminish the fact that they were expected to

be performed and that they were actually performed by manually

lifting in excess of the claimant's work restrictions."
     Employer argues that the commission erred in finding that

claimant was unable to return to his pre-injury employment and

asserts that claimant was able to perform the essential functions

of his pre-injury employment by using the equipment provided by

employer.

     On appeal, "we review the evidence in the light most

favorable to the prevailing party."   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"Factual findings of the . . . [c]ommission will be upheld on

appeal if supported by credible evidence."    James v. Capitol

Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488

(1989).

     In a workers' compensation case, "[t]he threshold test of

compensability is whether the employee is 'able fully to perform

the duties of his preinjury employment.'"    Celanese Fibers Co. v.
Johnson, 229 Va. 117, 120, 326 S.E.2d 687, 690 (1985) (emphasis




                                 3
added) (quoting Sky Chefs, Inc. v. Rogers, 222 Va. 800, 805, 284
S.E.2d 605, 607 (1981)).    The commission has held that, "[i]n

determining whether an injured employee can return to his or her

pre-injury employment duties the Commission does not look at how

the duties could ideally be performed, but rather, how the duties

were actually performed."    Hester v. Country Club of Virginia,

Inc., VWC File No. 154-65-86 (May 10, 1994) (emphasis added).      We

agree with the commission and hold that the normal and customary

manner in which the pre-injury work was performed governs the

determination of whether a claimant is able to return to that

employment.
     In Hester, the claimant was an assistant manager at a

country club.   She injured her back while working for the country

club, and her treating physician advised against heavy lifting.

Slip op. at 1-3.   As an assistant manager, the claimant's

responsibilities included supervising the staff and helping them

set up tables, move chairs, and carry heavy trays and boxes.      She

also unpacked and shelved boxes of liquor because staff members

were not allowed in the liquor room.   Slip op. at 3-4.   Examining

"how [the claimant's] duties were actually performed," the

commission found that, although staff members assisted the

claimant with heavy lifting, her "pre-injury job required her to

achieve results and this required her to perform physical labor

on occasion when the staffing was insufficient."   Slip op. at 5.

     Similarly, in the instant case, the evidence established



                                  4
that claimant's duties as a mechanic involved lifting in excess

of the restrictions imposed by his doctor.   Thus, claimant was

unable to "fully perform" the duties of his pre-injury

employment.   Although employer provided equipment that might aid

employees lifting heavy objects, claimant and other mechanics

often performed their mechanical duties by manually lifting these

objects rather than using employer's equipment.   Employer was

aware that the mechanics did not always use the equipment, but

did not require its use.   Additionally, due to the tightness of

the quarters where the work was to be performed, the mechanics

were often unable to use the equipment provided by employer.

Under these circumstances, credible evidence supports the

commission's finding that claimant was unable to return to his

pre-injury employment.
     Accordingly, the decision of the commission is affirmed.

                                              Affirmed.




                                 5